DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 11/21/2022.  
Claims 3, 10, and 17 have been canceled.
Claims 1-2, 4-9, 11-16 and 18-20 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/078818 and 62/169215, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application: 
With respect to claim 1, the prior applications do not appear to describe at least “receive user profile information by a user interface, the user profile information identifying a user and comprising a user telephone number and a user location… assign the user telephone number to the communication device; and in response to receiving an incoming telephone call to the telephone number of the new call center, route the incoming telephone call to the communication device assigned to the user telephone number [and other previously amended features]”.   It is noted that while the drawings shows a field for inputting a user telephone number in figure 7E of ‘818, the specification of ‘818 does not specifically state that the particular number is assigned to the communication device of figure 7H for routing.  More particularly, it is not shown to be associated with the new call center that is assigned in the call center subwizard.  With respect to claim 4, while the specification of ‘818 mentions locations in paragraphs 73-75, it does not describe assigning new locations to call centers and how that affects the subwizards and the communication device.  Note claims with similar features are also not supported and dependent claims incorporating such features are not supported).  See also issues noted in the rejections under 35 USC 112.
Provisional application ‘215 is less detailed than ‘818.  For example, ‘215 only appears to describe a setup wizard to input user information (e.g. in page 20), that a MAC address is associated a device (e.g. in page 37), and that a call center module exists (e.g. in pages 40-42).  ‘215 does not disclose the specific call center/agent/routing limitations, any of the expanding and collapsing limitations, and that the “my accounts” wizard permits viewing call history and assigning licenses.
Accordingly, claims 1-2, 4-9, 11-16 and 18-20 are not entitled to the benefit of the prior applications.  See also response to arguments below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 was amended to recite “receive user profile information by a user interface, the user profile information identifying a user and comprising a user telephone number and a user location… assign the user telephone number to the communication device; monitor the input for an expansion condition; expand a second call center creation subwizard in response to detecting the expansion condition; receive, by an input to the second call center creation subwizard, an assignment of an agent to the new call center, wherein the agent is the user identified by the user profile information… automatically change a configuration of the communication device assigned to the user telephone number based, at least in part, on the assignment of the agent to the one or more types of services associated with the new call center; in response to receiving an incoming telephone call to the telephone number of the new call center, route the incoming telephone call to the communication device assigned to the user telephone number; and access a my accounts wizard by the user interface, the my accounts wizard permitting the user to update payment details, view call history and invoices and assign licenses”.  However, the specification does not support the above features.  
As best understood by examiner, “receive, by an input to the first call center creation subwizard, a telephone number associated with the new call center” refers to item 1324c in figure 13B1.  It appears that expanding and “receive, by the input to the second call center creation subwizard, an assignment of an agent to the new call center” is being used to refer to selecting item 1024c of figure 13B2.  However, the specification does not specifically describe what occurs for selecting item 1024c.  Moreover, figure 13C (“Managing agents”) is a separate wizard that “permits a user to assign…one or more users to one or more call centers” (e.g. in paragraph 134); as can be seen in figure 13C versus figures 13B1-2, “Managing agents” is a separate “wizard” from “Call center”, i.e. it does not appear to be part of the “Call center” “wizard” and thus the “second call center creation subwizard” for “assignment of an agent to the new call center” is not supported and thus applicant’s arguments with respect to 13C as the expanded second subwizard is not persuasive.  Even assuming arguendo, while figure 13C shows some names, the specification is silent as to the agents being the user profile information entered in figure 7E.  The user identified by user profile information in figure 7E (Matthew Baker) is the same user for the new call center in figure 13B1 and Matthew Baker is also entered before any expansion to item 1024c of figure 13B2.  As such, “monitor the input for an expansion condition; expand a second call center creation subwizard in response to detecting the expansion condition; receive, by an input to the second call center creation subwizard, an assignment of an agent to the new call center, wherein the agent is the user identified by the user profile information” is not supported by the specification.   
The specification is silent as to any input that would “automatically change a configuration of the communication device assigned to the user telephone number based, at least in part, on the assignment of the agent to the one or more types of services associated with the new call center”.  There is not any link of the communication device as shown in figure 7E/7H to any of the features described with respect to figures 13B1-13B2.  Applicant cites paragraph 134, but paragraph 134 only states that “a call center agent… configured to be associated with one or more configuration settings of a call center… being assigned to one or more call center queues”.  This does not mention anything about the configuration of the communication device assigned to the user telephone number which is associated with figure 7E/7H. 
With respect to “receiving user profile information by a user interface…comprising the user telephone number… assign the user telephone number to the communication device… in response to receiving an incoming telephone call to the telephone number of the new call center, route the incoming telephone call to the communication device assigned to the user telephone number”, applicant refers to paragraph 134.  However, while paragraph 134 mentions call center queues, it does not mention anything about the communication device, the user telephone number that is received through user profile information, etc.  In the priority section, applicant also cites paragraphs 37-38.  Applicant noted that a unique identifier (e.g. MAC address or IP address) is assigned to a telephone so that calls are routed to it.  However, a MAC address or IP address is not a telephone number.  It is noted that “the user telephone number” is from “receive user profile information by a user interface, the user profile information identifying a user and comprising a user telephone number”.  Figure 7H shows the “receiving the identification number of a communication device” (“Add device” with “MAC address”).  Figure 7E shows “receiving user profile information by a user interface” including email, location, and user phone number.   However, there is no indication that the particular user phone number that is entered in the user interface for the user profile is assigned to the communication device for routing.  The information of figure 7E could just be information stored about a user and have no relevance to how the communication device of 7H functions, or a different phone number could be assigned to the communication device that is not part of the user profile.  More importantly, paragraphs 37-38 do not specifically link a telephone number of a new call center which is assigned in the subwizards of figures 13B1-13B2 to the user telephone number that is entered in figure 7E.  
With respect to “access a my accounts wizard by the user interface, the my accounts wizard permitting the user to update payment details, view call history and invoices and assign licenses”, the specification does not describe that “the user” that is permitted to updated the my accounts wizard is the same user that is associated with “the user telephone number” and that is an agent that is assigned in the second subwizard. 
As such, the claim lacks written description.  Independent claims 8 and 15 also recite the same limitations and therefore have the same problem.  Due at least to their dependency upon claims 1, 8, or 15, dependent claims 2, 4-7, 9, 11-14, 16 and 18-20 also fail to comply with the written description requirement.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
With respect to the prior applications not providing support for the claimed features, as noted previously, the most relevant sections to the claimed features as understood by examiner are provided, but lack support for the claimed features.  It is believed that one of ordinary skill in the art, when referencing these sections with the claimed features, would note the lack of support, but further explanation is provided below to assist applicant in understanding the cited sections with respect to the claimed limitations.  As noted previously, it is noted that the prior applications are lengthy and the lengthy specifications of the prior applications have not been checked to the extent to determine the presence of all possible issues.   It is appreciated that applicant has now provided some sections in the disclosure to assist with determining support.  However, the same issues still remain.  
It is noted that applicant argues “assign the user telephone number to the communication device; and in response to receiving an incoming telephone call to the user telephone number, route the incoming telephone call to the communication device”, but the limitation is now more detailed and is tied to the new call center which is associated with the call center wizard.  The claimed limitation recites “receiving user profile information by a user interface…comprising the user telephone number… assign the user telephone number to the communication device… in response to receiving an incoming telephone call to the telephone number of the new call center, route the incoming telephone call to the communication device assigned to the user telephone number”.  
Applicant has cited paragraphs 37-38.  Applicant noted that a unique identifier (e.g. MAC address or IP address) is assigned to a telephone so that calls are routed to it.  However, a MAC address or IP address is not a telephone number.  It is noted that “the user telephone number” is from “receive user profile information by a user interface, the user profile information identifying a user and comprising a user telephone number”.  Figure 7H shows the “receiving the identification number of a communication device” (“Add device” with “MAC address”).  Figure 7E shows “receiving user profile information by a user interface” including email, location, and user phone number.   However, there is no indication that the particular user phone number that is entered in the user interface for the user profile is assigned to the communication device for routing.  The information of figure 7E could just be information stored about a user and have no relevance to how the communication device of 7H functions, or a different phone number could be assigned to the communication device that is not part of the user profile.  
More importantly, paragraphs 37-38 do not specifically link a telephone number of a new call center which is assigned in the subwizards of figures 13B1-13B2 to the user telephone number that is entered in figure 7E.  As best understood by examiner, the specification describes a call center wizard in paragraphs 129-133 and figures 13B1-13B2.  As best understood by examiner, “receive, by an input to the first call center creation subwizard, a telephone number associated with the new call center” refers to item 1324c in figure 13B1.  It appears that expanding and “receive, by the input to the second call center creation subwizard, an assignment of an agent to the new call center” is being used to refer to item 1024c of figure 13B2.  However, “receive, by the input to the second call center creation subwizard, an assignment of an agent to the new call center” would be merely an assumption, i.e. not supported by the specification.  The specification does not specifically describe what occurs for item 1024c.  The specification also does not support “expand a second call center creation subwizard in response to detecting the expansion condition… wherein the agent is the user identified by the user profile information”.  While the user identified by user profile information in figure 7E is the same user for the new call center in figure 13B1, note that Matthew Baker is entered before any expansion to item 1024c of figure 13B2.  Moreover, this illustrates that perhaps there is not any assigning of an agent when item 1024c is expanded because Matthew Baker is already entered in the first part of the wizard.  It is also noted that figure 13C is a separate wizard that “permits a user to assign…one or more users to one or more call centers” (e.g. in paragraph 134).  “Managing agents” is separate from “Call center” as seen in figure 13C, i.e. not “a second call center creation subwizard”.  The specification is silent as to any input that would “automatically change a configuration of the communication device assigned to the user telephone number based, at least in part, on the assignment of the agent to the one or more types of services associated with the new call center”.  There is not any link of the communication device as shown in figure 7E/7H to any of the features described with respect to figures 13B1-13B2.  
Applicant then points to pages 19, 20, 76, and 77 of the provisional application without any explanation.  However, the figures on these pages are unrelated to the subwizards that “expand” as required by the claims, i.e. not the call center wizard as recited in the claims.  While the figures generally describe that the user can enter information, it does not show the claimed limitations as a whole.  ‘215 has the same issues above with respect to ‘818 and see also other issues as noted in the priority section above.  
Applicant appears to merely repeat previous arguments without addressing the issues noted in the final office action and thus the associated claims are not afforded the benefit of the prior applications.  Applicant’s cooperation is requested.

With respect to rejections under 35 USC 112, applicant attempts to show support by looking at the limitations individually.  However, certain limitations refer back to features of previous limitations and should be looked at together.  It is noted that examiner previously noted to applicant paragraphs 129-133 and figures 13B1-13B2, which applicant now reiterates (previously applicant cited figures 8A-D2 for support).  The issue, however, is that there is no indication that expanding the “Agents” subwizard in the call center wizard in figures 13B1-2 would lead to figure 13C, particularly since “Managing agents” is shown as a separate item from “Call center” in figures 13B1-13B2 and 13C.  Moreover, figures 13B1-13B2 is not clearly described as using the same user telephone number that is received in figure 7E.  See rejections under 35 USC 112 above for more details.

With respect to the prior art rejections, applicant argues in substance that Pearson allegedly is directed to a home telephone system and not a call center, and therefore allegedly there would be no motivation to modify Pearson with Mears.  However, examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As noted previously, whether or not the phone is a household or business phone is not relied upon in the rejections.  Examiner is not bodily incorporating the call center features of Mears into the feature of household phones of Pearson as appears to be argued by applicant.  As is evident in the rejections, Pearson is not relied upon to teach a call center.  What applicant refers to as a “call center” is merely a system to route calls, where the users are agents instead of the “household” users.  While Pearson does not specifically describe a call center, Pearson is directed to routing calls for VoIP phones.  Pearson describes “VoIP phones 16, 18 and 20 are located in a customer premises 22” (e.g. in paragraph 16) and allows for “multiple customers”, i.e. multiple premises/locations (e.g. in paragraph 16).  Bedoya describes VoIP phones throughout the reference; e.g. chapter 8 describes “Configuring and deploying Voice over IP (VoIP) hardware”.  Bedoya elaborates on well-known VoIP technology including showing VoIP use in business.  Mears used to modify the combination of Pearson and Bedoya.  As can be seen by looking at the teachings of the prior art as a whole, one of ordinary skill in the art would have understood that configuring a system for routing calls need not be restricted to merely a household setting as appears to be implied by applicant.  The teachings of Mears improve upon Pearson because it expands the routing to cover other well-known applications of VoIP.  In other words, Mears improves upon Pearson because it adds the functionality of routing between additional entities (e.g. agents), i.e. facilitating call routing for call centers.    
As such, applicant’s arguments are not persuasive.
Applicant’s arguments with respect to the my account features have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 20080075245 A1) in view of Bedoya et al. ("IBM Smart Business Unified Communications and IP Telephony", Redpaper, 246 pages, 07/10/2009), Mears et al. (US 7092509 B1), Hawley et al (US 20070067735 A1), Lee et al. (US 20020156797 A1), and Bhansali et al. (US 20050044404 A1).
As per independent claim 1, Pearson teaches a system, comprising: a communication device (e.g. in paragraph 25, “VoIP phones 14, 16, 18 and 20”); and a computer comprising a processor and memory (e.g. in paragraphs 19 and 44), the computer coupled with a database (e.g. in paragraphs 20 and 45) and configured to: receive user profile information by a user interface, the user profile information identifying a user (e.g. in paragraph 29, “names and their associated account identifiers” and figures 3-6C) and comprising a user telephone number (e.g. in paragraph 30, “phone numbers”); assign the user telephone number to the communication device (e.g. in paragraph 15, “specify one of the phone numbers to one of the telephones”); and in response to receiving an incoming call to the user telephone number, route the telephone call to the communication device (e.g. in paragraph 3, “routes consumer telephone calls…to telephones”), 
but does not specifically teach the user profile information including a user location, the communication device comprising an identification number and receive the identification number of the communication device and access a call center creation wizard by the user interface, the call center creation wizard comprising one or more call center creation subwizards; display a first call center creation subwizard in an expanded state; receive, by an input to the first call center creation subwizard, a telephone number and a location associated with a new call center; monitor the input for an expansion condition; expand a second call center creation subwizard in response to detecting the expansion condition; receive, by an input to the second call center creation subwizard, an assignment of an agent to the new call center, wherein the agent is the user identified by the user profile information, wherein the agent assignment corresponds to one or more types of services associated with the new call center; automatically change a configuration of the communication device assigned to the user telephone number based, at least in part, on the assignment of the agent to the one or more types of services associated with the new call center; and in response to receiving an incoming telephone call to the telephone number of the new call center, route the incoming telephone call to the communication device assigned to the user telephone number; and access a my accounts wizard by the user interface, the my accounts wizard permitting the user to update payment details, view call history and invoices and assign licenses.  
However, Bedoya teaches a communication device comprising an identification number and receiving the identification number of the communication device (e.g. in pages 141-143 and 162-168, “Phones are identified by serial number (which for the LG-Nortel LIP-68xx phones is the MAC address”, etc.).  It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Pearson to include the teachings of Bedoya because one of ordinary skill in the art would have recognized the benefit of recognizing telephones and/or associating the telephones to corresponding users/numbers.  
Mears teaches access a call center creation wizard by a user interface, the call center creation wizard comprising one or more call center creation subwizards (e.g. in column 18 line 1 – column 19 line 15 and column 23 lines 57-60, “add…a campaign… Campaign Administration”, campaigns set up for different types of calls using different DNISs, i.e. call centers, and figures 13-17 showing subwizards); display a first call center creation subwizard (e.g. in figure 17); receive, by an input to the first call center creation subwizard, a telephone number and a location associated with a new call center (e.g. in column 23 lines 57-60,  “telephone number (Dialed Number Identification Service or DNIS) can also be linked to a particular campaign” and figure 17, and figure 13 showing NEW JERSEY and CHICAGO, i.e. locations); displaying a second call center creation subwizard and receiving, by input to the second call center creation subwizard, an assignment of an agent to the new call center, wherein the agent is a user identified by user profile information, wherein the agent assignment corresponds to one or more types of services associated with the new call center (e.g. in figure 15 showing agent60 associated with CHICAGO and column 22 lines 15-55, “Agent Assignment to Campaign” and column 1 lines 36-53, “each agent is assigned to a telephone having a particular extension number”, i.e. telephony service, and/or in column 13 lines 37-49, column 14 lines 36-44, and column 35 lines 12-34, “Agent Skill… campaigns have differing…requirements”); and automatically change a configuration of the communication device assigned to the user telephone number based, at least in part, on the assignment of the agent to the one or more types of services associated with the new call center (e.g. in column 1 lines 36-53 and column 22 lines 15-55, “telephones are connected to a telephony switch, such as a private branch exchange (PBX), or preferably, an automatic call distributor (ACD) which functions to distribute incoming calls to the agents… phone assigned to that extension number rings, and when the receiver is taken off-hook by the agent, the agent is connected with the incoming call… Agent Assignment to Campaign”, i.e. agent phone configured to receive calls associated with new campaign); and in response to receiving an incoming telephone call to the telephone number of the new call center, route the incoming telephone call to the communication device assigned to the user telephone number (e.g. in column 1 lines 44-53, column 2 lines 8-21, column 22 lines 15-55, and column 23 lines 57-60, “call center will typically have one or more telephone numbers, such as toll-free numbers, which customers can call… phone assigned to that extension number rings, and when the receiver is taken off-hook by the agent, the agent is connected with the incoming call… telephone number (Dialed Number Identification Service or DNIS) can also be linked to a particular campaign”, i.e. calls to DNIS will be routed to agent phone).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Mears because one of ordinary skill in the art would have recognized the benefit of enhancing routing to be performed among additional entities, i.e. facilitating call routing for call centers.  
Hawley teaches display a first subwizard in an expanded state, monitor an input for a expand condition, and expand a second subwizard in response to detecting the expansion condition (e.g. in paragraphs 80, 82, and 87-88 and figures 6(a)-6(e) showing subwizards, “each step is completed when the user fills in the required data on the tile associated with that step and, once a tile is completed, the user is then guided to the next step by the "collapse" of the completed tile and the "expansion" of a new tile… the completed tiles collapse to occupy a predetermined portion of the display, while the next tile is automatically expanded”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hawley because one of ordinary skill in the art would have recognized the benefit of guiding the user to complete particular information before proceeding to others, e.g. in a compact/organized manner (note: further amounts to a simple substitution that yields predictable results; see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).  
Lee teaches access a my accounts wizard by a user interface, the my accounts wizard permitting the user to update payment details, view call history and invoices (e.g. in paragraphs 9, 35, 39, 42, 58, 69, and 72, “allows the user depending on the chosen functionality of the management tool to update customer…information… customer records…which include:… Call History…Credit Card Information… Invoice Information… database table 61 for the requested or newly created record 62a, b, . . . or n and then inserts (at step 512) the returned information into the display template… build one or more linked HTML web pages based on a display template 72” for a CSR (i.e. agent), i.e. part of a user/my account wizard).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Lee because one of ordinary skill in the art would have recognized the benefit of facilitating access/updating of information relevant  to agents.  
Bhansali teaches assign licenses (e.g. in paragraphs 35-36, 115-116, and 119, “assign licenses”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Bhansali because one of ordinary skill in the art would have recognized the benefit of bringing revenue by requiring payment for services.  

See also response to arguments above.

As per claim 2, the rejection of claim 1 is incorporated and the combination (Pearson, Bedoya, and Mears) further teaches wherein the computer is further configured to: display a first configuration and settings subwizard of one or more configuration and settings subwizards (e.g. Pearson, in figures 3-6C showing parts of “Setup Wizard”, i.e. subwizards, and paragraph 25, “use a set up interface to configure the VoIP phones 14, 16, 18 and 20… grant, deny and/or restrict access to other telephone features and services… configurations are set”, i.e. configuration and settings), the first configuration and settings subwizard comprising a set of configuration options different than a second configuration and settings subwizard of the one or more configuration and settings subwizards (e.g. Pearson, in figures 3-6C showing different subwizards, and paragraph 25, “use a set up interface to configure the VoIP phones 14, 16, 18 and 20… grant, deny and/or restrict access to other telephone features and services… configurations are set”, i.e. configuration and settings), 
but does not specifically teach display the first configuration and settings subwizard in an expanded state; monitor an input for a collapse condition of the first configuration and settings subwizard; and automatically collapse the first configuration and settings subwizard and expand the second configuration and settings subwizard in response to detecting a collapse condition for the first configuration and settings subwizard.  
However, Hawley teaches display a first subwizard of one or more subwizards in an expanded state, monitor an input for a collapse condition of the first subwizard, and automatically collapse the first subwizard in response to detecting the collapse condition and expand a second subwizard in response to detecting a collapse condition for the first subwizard (e.g. in paragraphs 80, 82, and 87-88 and figures 6(a)-6(e) showing subwizards, “each step is completed when the user fills in the required data on the tile associated with that step and, once a tile is completed, the user is then guided to the next step by the "collapse" of the completed tile and the "expansion" of a new tile… the completed tiles collapse to occupy a predetermined portion of the display, while the next tile is automatically expanded”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hawley because one of ordinary skill in the art would have recognized the benefit of guiding the user to complete particular information before proceeding to others (note: further amounts to a simple substitution that yields predictable results).  

Claims 8-9 are the method claims corresponding to system claims 1-2, and are rejected under the same reasons set forth.  
	Claims 15-16 are the medium claims corresponding to method claims 1-2, and are rejected under the same reasons set forth and the combination further teaches a non-transitory computer-readable medium embodied with software (e.g. Pearson, in paragraph 44).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 20080075245 A1) in view of Bedoya et al. ("IBM Smart Business Unified Communications and IP Telephony", Redpaper, 246 pages, 07/10/2009), Mears et al. (US 7092509 B1), Hawley et al (US 20070067735 A1), Lee et al. (US 20020156797 A1), and Bhansali et al. (US 20050044404 A1) and further in view of Konicek et al. (US 20070032225 A1).
As per claim 4, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the computer is further configured to: assign a new location to the new call center using the call center creation wizard by: displaying at least one of the call center creation subwizards in an expanded state; receiving, by an input to the at least one of the call center creation subwizards, an assignment of the new location to the new call center; after receiving the assignment of the new location to the new call center, monitoring the input for a collapse condition; and collapsing automatically the at least one of the call center creation subwizards in response to detecting the collapse condition; and automatically change a configuration of the communication device based, at least in part, on the assignment of the new location and in response to removal of the communication device from a first location in a network and coupling of the communication device to a second location in the network, wherein the second location comprises the new location.  
However, the combination teaches a call center creation wizard for a new call center (e.g. Mears, see rejection of claim 1 above) and Konicek teaches assign a new location to an entity using a wizard by: displaying at least one of subwizards and receiving, by an input to the at least one of the subwizards, an assignment of the new location to the entity (e.g. in paragraph 166 and figure 7 to add locations, “user has chosen to define places for his home, office, and church and further defined that he is to be considered "mobile" when anywhere else. As with the network-detection-based location implementation discussed above, it is contemplated that the user may then define profiles for each of these locations”) and automatically change a configuration of a communication device based, at least in part, on the assignment of the new location and in response to removal of the communication device from a first location in a network and coupling of the communication device to a second location in the network, wherein the second location comprises the new location (e.g. in paragraphs 166 and 117 and figures 4-6 showing examples of profiles defined by a user for “homenet”, “officenet”, etc., “the user may then define profiles for each of these locations… when he is away, cause any of the user's home phone, emails sent to his home computer, etc. to be forwarded to the cell phone. When he is back home, as indicated by his GPS location, the home-device forwarding may be cancelled, and additionally, the cell phone forwards calls or messages intended for it to the home devices as appropriate”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Konicek because one of ordinary skill in the art would have recognized the benefit of automatically setting user-preferred device operations based on context.  
Hawley teaches displaying at least one of subwizards in an expanded state, after receiving input in the one the subwizards, monitoring the input for a collapse condition, and collapsing automatically the one of the subwizards in response to detecting the collapse condition (e.g. in paragraphs 80, 82, and 87-88 and figures 6(a)-6(e) showing subwizards, “each step is completed when the user fills in the required data on the tile associated with that step and, once a tile is completed, the user is then guided to the next step by the "collapse" of the completed tile and the "expansion" of a new tile… the completed tiles collapse to occupy a predetermined portion of the display, while the next tile is automatically expanded”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hawley because one of ordinary skill in the art would have recognized the benefit of guiding the user to complete particular information before proceeding to others (note: further amounts to a simple substitution that yields predictable results).  

Claim 11 is the method claim corresponding to system claim 4, and is rejected under the same reasons set forth.  
Claim 18 is the medium claim corresponding to method claims 4, and is rejected under the same reasons set forth and the combination further teaches a non-transitory computer-readable medium embodied with software (e.g. Pearson, in paragraph 44).

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 20080075245 A1) in view of Bedoya et al. ("IBM Smart Business Unified Communications and IP Telephony", Redpaper, 246 pages, 07/10/2009), Mears et al. (US 7092509 B1), Hawley et al (US 20070067735 A1), Lee et al. (US 20020156797 A1), and Bhansali et al. (US 20050044404 A1) and further in view of Judkins et al. (US 20050163304 A1).
As per claim 5, the rejection of claim 1 is incorporated and the combination further teaches wherein the computer is further configured to: receive a call center profile (e.g. Mears, in column 18 line 1 – column 19 line 15 and column 23 lines 57-60, set up different aspects of campaign/call center), but does not specifically teach route the incoming calls to an agent of the one or more agents with a particular skill-level.  
However, Judkins teaches route incoming calls to an agent of one or more agents with a particular skill-level (e.g. in paragraphs 155-156 and 221, “ACD calls can be delivered based on agent skill and call priority… obtained a level of proficiency for that skill”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Judkins because one of ordinary skill in the art would have recognized the benefit of allowing calls to be handled by more appropriate agents.   

As per claim 6, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the computer is further configured to: receive a call center schedule, the call center schedule comprising one or more open time periods; and route the incoming call to an agent of the one or more agents only in response to receiving an incoming call during the one or more open time periods. 
However, Judkins teaches receive a call center schedule, the call center schedule comprising one or more open time periods and route the incoming call to an agent of one or more agents only in response to receiving an incoming call during the one or more open time periods (e.g. in paragraphs 184 and 188, “Routing schedules can also be applied to each DNIS… schedules could include the days and times that the call center is open and accepting calls”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Judkins because one of ordinary skill in the art would have recognized the benefit of establishing work hours for agents.   

As per claim 7, the rejection of claim 5 is incorporated and the combination further teaches wherein the call center profile comprises one or more of: a call center name; a call center caller ID; a call center telephone number; a call center extension; a call distribution policy; a queue length; an agent state; a wait time; a maximum automatic call distributor wrap-up time; a ring pattern; and a forced delivered call ring pattern (e.g. Mears, in column 18 line 1 – column 19 line 15, “Name”, and column 23 lines 57-60,  “telephone number (Dialed Number Identification Service or DNIS) can also be linked to a particular campaign” and figure 17; Judkins, in paragraphs 158 and 181, “length of time in queue… node name”).
Claims 12-14 are the method claims corresponding to system claims 5-7, and are rejected under the same reasons set forth.  
	Claims 19-20 are the medium claims corresponding to method claims 5-6, and are rejected under the same reasons set forth and the combination further teaches a non-transitory computer-readable medium embodied with software (e.g. Pearson, in paragraph 44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Yan et al. (US 20130163731 A1) teaches “create a call center and assigning, via the call processing system, a telephone number to the call center” (e.g. in paragraph 9 and figures 6B-6D).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        12/03/2022

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176